United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.Z., Appellant
and
DEPARTMENT OF THE AIR FORCE, LOS
ANGELES AIR FORCE BASE, El Segundo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-718
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2011 appellant filed a timely appeal from a January 4, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained neck and back injuries on
October 11, 2008 in the performance of duty.
On appeal, counsel asserts that OWCP’s January 4, 2011 decision was contrary to fact
and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 19, 2008 appellant, then a 35-year-old police officer, filed a traumatic claim
(Form CA-1) for neck and back injuries sustained in an October 11, 2008 motor vehicle accident
while driving home after his patrol shift. Immediately following the accident, he was taken to a
hospital emergency room for evaluation and treatment.
Appellant stopped work on
October 11, 2008.
In an October 30, 2008 letter, OWCP advised appellant of the evidence needed to
establish his claim, including factual evidence supporting that the accident occurred in the
performance of duty and medical evidence of any diagnosed injuries and their relationship to the
accident. It afforded him 30 days in which to submit such evidence. Appellant did not submit
any additional evidence.
By decision dated December 5, 2008, OWCP denied appellant’s claim on the grounds
that there was insufficient evidence to establish that the claimed injuries occurred in the
performance of duty.
In a November 28, 2009 letter, appellant requested reconsideration. He submitted a
statement and those of two supervisors noting that he was in an overtime pay status at the time of
the October 19, 2008 accident. In a December 22, 2008 letter, Supervisor S.J. stated that
appellant was at the location of the accident solely because of a “patrol assignment which he was
called in to do on his day off.” In a December 13, 2010 letter, C.M. Wilkerson, a chiropractor,
noted that appellant reached maximum medical improvement on December 24, 2008 and did not
need further treatment.
By decision dated January 4, 2011, OWCP affirmed as modified its December 5, 2008
decision. It found that appellant established that the October 11, 2008 motor vehicle accident
occurred in the performance of duty. However, appellant did not submit medical evidence to
establish a neck or back injury related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.4
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.5
ANALYSIS
OWCP accepted that appellant was in a employment-related motor vehicle accident on
October 11, 2008. The employing establishment confirmed his account of the accident and that
he was in the performance of duty. OWCP accepted the accident as work related.6 In order to
establish his claim, appellant must also submit sufficient medical evidence to establish that the
accepted accident caused an injury. The Board finds, however, that he did not submit such
evidence.
Appellant submitted a December 13, 2010 letter from Dr. Wilkerson, a chiropractor,
releasing her from treatment as of December 24, 2008. Dr. Wilkerson did not provide any
diagnosis. As noted, exposure to a workplace incident does not entitle an employee to medical
treatment under FECA unless the employee has sustained an identifiable injury or medical
condition as a result of that incident.7 In this case, there is no identifiable injury or condition that
appellant sustained.8 Dr. Wilkerson is not a physician as defined under FECA for the purposes
of this case. Under section 8101(2) of FECA, the term “physician” includes chiropractors only
to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.9 As
Dr. Wilkerson did not diagnose a spinal subluxation by x-ray, he is not a physician and his
opinion is of no probative medical value.
The Board notes that OWCP advised appellant by an October 30, 2008 letter of the
necessity of submitting rationalized medical evidence to support a causal relationship between
the October 11, 2008 accident and his claimed back and neck injury; but appellant did not submit
any such evidence. The Board finds that appellant has not established that he sustained an injury
due to the October 11, 2008 motor vehicle accident.10

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

6

Gary J. Watling, supra note 4.

7

20 C.F.R. § 10.303(a).

8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

5 U.S.C. § 8101(2). George E. Williams, 44 ECAB 530 (1993).

10

Guiseppe Aversa, 55 ECAB 164 (2003).

3

On appeal, counsel asserts that OWCP’s January 4, 2011 decision was contrary to fact
and law. As noted, appellant submitted insufficient medical evidence to establish that he
sustained a neck or back injury due to the accepted October 11, 2008 motor vehicle accident.
CONCLUSION
The Board finds that appellant did not establish that he sustained neck and back injuries
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 4, 2011 is affirmed.
Issued: November 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

